SHIRLEY S. ABRAHAMSON, C.J.
¶ 39. (concurring). I write separately to make a few brief points.
¶ 40. I question the majority's decision to recast the defendant's central argument. Majority op., ¶¶ 27-28. The defendant repeatedly asserts in his briefs that his plea was not knowing, intelligent, and voluntary because the circuit court accepted the plea even though the defendant denied an element of the offense at the plea hearing. The majority, on the other hand, determines that because there was no "misapprehension,... coercion, or... any other reason that could be fairly described as going to his knowledge, intelligence, or voluntariness," the defendant is instead arguing that he did not "personally enter or ratify the plea." Majority op., ¶ 28.
¶ 41. I am perplexed by how the majority re-frames the defendant's argument.1 The requirement that a defendant "personally enter or ratify the plea"2 *25was satisfied in the present case at the plea hearing when the following interaction took place:
[DEFENSE COUNSEL]: Mr. Cain would enter a plea of no contest, judge.
THE COURT: Is that your plea, Mr. Cain?
LEE ROY CAIN: Yes it is.
¶ 42. The plea hearing transcript in the present case clearly shows that the defendant personally entered the plea. The defendant never argued otherwise, and how could he? Defense counsel stated the nature of the plea, the court asked the defendant if the defendant was making the plea, and the defendant personally said that he was. The majority's decision to recast the defendant's argument along such ill-fitting lines is puzzling.
¶ 43. In State v. Burns, 226 Wis. 2d 762, 594 N.W.2d 799 (1999), the court described a scenario in which a defendant actually did not personally enter a plea, and the scenario looked nothing like what occurred in the present case. The court explained:
The circuit court never mentioned in this plea colloquy that the proposed plea was a plea of no contest and *26never asked the defendant for his plea. At no time did the circuit court ask the defendant how he pleads to the charge, whether his plea to the charge is no contest, or whether his attorney's statement that the defendant 'is prepared today to change his plea' of not guilty to that of no contest is correct. It is beyond dispute that neither the defendant nor the defense counsel nor the circuit court ever said on the record that the defendant was in fact then and there pleading no contest to the charged offense. Therefore, it is beyond dispute that the defendant did not expressly and personally plead to the charged offense on the record in open court.3
¶ 44. The excerpt from the plea hearing transcript above demonstrates that the present case is of a different nature than Burns.
¶ 45. Beyond my concern that the majority improperly recasts the defendant's argument as something that it is not, I question why the majority feels the need to recast the defendant's argument at all. As far as I can tell, the outcome of this review does not hinge on the majority's reconstruction of the defendant's argument.
¶ 46. "When a defendant seeks to withdraw a guilty plea after sentencing, he must prove, by clear and convincing evidence, that a refusal to allow withdrawal of the plea would result in 'manifest injustice.' "4 There are many ways a defendant can meet this burden. One is to show that a plea was not knowing, intelligent, and *27voluntary when entered.5 Another is to show that the plea was not personally entered or ratified.6
¶ 47. The majority's recasting of the defendant's argument does not appear to change the standard of review or the scope of the court's review in the present case.
¶ 48. Had the defendant alleged that he did not know or understand the information that should have been provided at the plea hearing in addition to pointing out the error on the face of the plea hearing transcript, the court would be required to remand for an evidentiary hearing without considering the entirety of the record.7 The defendant in the present case has not made such an allegation and does not request an evidentiary hearing. Rather, the defendant asks this court to make the final determination that because of the error at the plea hearing, he must be allowed to withdraw his plea to prevent a manifest injustice.
*28¶ 49. While I have not located a case in which a defendant sought plea withdrawal for the exact reason the defendant in the present case seeks plea withdrawal, the general rule seems to be that the court deciding whether plea withdrawal is necessary to prevent a manifest injustice may review the entire record to make that determination.8 Thus, in a manifest injustice case, whether a defendant's contention is that his plea was not knowing, intelligent, and voluntary when entered, or that his plea was not personally entered and ratified, I believe the court may assess the entire record.
¶ 50. Because the majority's decision to recast the defendant's argument is erroneous and does not seem to drive the outcome of the present case, I write separately.

 acknowledge that the majority followed the lead of the court of appeals. See State v. Cain, No. 2010AP1599-CR, unpublished slip op., ¶ 22 (Wis. Ct. App. Aug. 11, 2011).


 The majority explains the origin of the rule that it is manifest injustice if a plea is not "personally entered or ratified" at ¶ 26 n.6. The rule appeared in the then-tentative 1967 draft *25of the American Bar Association Standards Relating to Pleas of Guilty. See State v. Reppin, 35 Wis. 2d 377, 385 & n.2, 151 N.W.2d 9 (1967). The American Bar Association standard now provides that "Withdrawal may be necessary to correct a manifest injustice when the defendant proves, for example, that: . . . (B) the plea was not entered or ratified by the defendant or a person authorized to so act in the defendant's behalf." 3 American Bar Association Standards for Criminal Justice 14-2.1 (3d ed. 1999), available at http://www.americanbar.org/ publications/criminaljustice_section_archive/crimjust_standards_guilty pleas_blk.html#2.1.


 State v. Burns, 226 Wis. 2d 762, 769, 594 N.W.2d 799 (1999).


 State v. Brown, 2006 WI 100, ¶ 18, 293 Wis. 2d 594, 716 N.W.2d 906 (citations omitted).


 Brown, 293 Wis. 2d 594, ¶ 18. See also State v. Van Camp, 213 Wis. 2d 131, 149, 569 N.W.2d 577 (1997) ("[T]he defendant's understanding must be measured at the time the plea is entered.").


 State v. Daley, 2006 WI App 81, ¶ 20 n.3, 292 Wis. 2d 517, 716 N.W.2d 146.


 See majority op., ¶ 25 n.5. See also State v. Howell, 2007 WI 75, ¶ 70, 301 Wis. 2d 350, 734 N.W.2d 48 (quoting Brown, 293 Wis. 2d 594, ¶ 40):
The State cannot circumvent a defendant's right to an evidentiary hearing under Bangert by arguing that based on the record as a whole the defendant, despite the defective plea colloquy, entered a constitutionally sound plea. "If the motion establishes a prima facie violation of Wis. Stat. § 971.08 or other court-mandated duties and makes the requisite allegations, the court must hold a postconviction evidentiary hearing at which the state is given an opportunity to show by clear and convincing evidence that the defendant's plea was knowing, intelligent, and voluntary despite the identified inadequacy of the plea colloquy." (Emphasis in original.)


 See, e.g., State v. Byrge, 2000 WI 101, ¶¶ 54-55, 237 Wis. 2d 197, 614 N.W.2d 477 ("[The defendant] contends that his pleas were not knowingly and intelligently entered because the circuit court did not warn him that the maximum penalty was not merely a life sentence, but a life sentence without the possibility of parole.... [A]n appellate court may look to the entire record in the course of its review."); State v. Shegrud, 131 Wis. 2d 133, 138, 389 N.W.2d 7 (1986) ("[A] reviewing court may look beyond the plea hearing transcript in reviewing a circuit court's determination that a defendant is not entitled to withdraw a guilty plea."); State v. Bangert, 131 Wis. 2d 246, 283, 389 N.W.2d 12 (1986) ("Although a defendant's understanding of the nature of the charge must be measured at the time the plea is entered, the reviewing court may look to the entire record to make such measurement. Similarly, case law prior to this decision states that a reviewing court may consider the record as a whole to show that the defendant understood the waiver of his constitutional rights.") (Citations omitted.); White v. State, 85 Wis. 2d 485, 491, 271 N.W.2d 97 (1978) ("In applying the manifest injustice test on review, this court may consider the whole record ....").